Citation Nr: 1117435	
Decision Date: 05/05/11    Archive Date: 05/17/11	

DOCKET NO.  06-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, C. E. F., and C. F.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had less than two months of active service from January 1995 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the VARO, in Denver, Colorado, that denied entitlement to the benefit sought.  

This case was previously before the Board in October 2007 and again in August 2009.  At the time of the August 2009 determination, it was decided that clear and unmistakable evidence demonstrated that a low back disorder preexisted the appellant's period of active service and was aggravated by his two months of active service.  The question of the appellant's entitlement to a TDIU was remanded for further development.

For reasons which will be set forth below, that matter is once again remanded to the RO by way of the Appeals Management Center in Washington, D.C.  The Veteran will be notified should further action be required.  


REMAND

A review of the evidence of record reveals that the Veteran was accorded a rating examination with regard to his lumbosacral spine by VA in June 2010.  The medical record was reviewed prior to the examination.  The examination included diagnostic tests as well as clinical examination.  The examiner noted that the appellant's employment activity would be limited from work requiring lifting, bending, twisting, or prolonged standing, walking, or climbing stairs or ladders.  He remarked that sedentary employment where the appellant could get up and move around as needed would be most optimal.  However, the Board notes that in his application for TDIU, received in February 2005, the appellant indicated that he completed three years of high school.

Just received at the Board in February 2011 was information from the appellant regarding reported treatment he received at the Orthopedic Center of the Rockies in Loveland, Colorado, in March 2008 and at the Medical Center of the Rockies in Loveland, Colorado, in February 2008.  The appellant referred to having undergone magnetic resonance imaging by a Dr. McFarland at the Orthopedic Center of the Rockies.  It appears these records are not in the claims folder and were therefore not reviewed by the VA physician at the time of the June 2010 examination.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1.  The appellant should submit an updated application for increased compensation based on unemployability (VA Form 21-8940).  He should provide information with regard to any employment he has attempted to obtain in the past few years and indicate the results of such attempts.  The completed form should be associated with the claims file.  

2.  The RO should take action to obtain any records pertaining to the appellant, particularly in March 2008, at the Orthopedic Center of the Rockies, 2923 Ginnala Drive, Loveland, Colorado, Zip Code 80538, and any records from the Medical Center of the Rockies, 2500 Rocky Mountain Avenue, Loveland, Colorado, Zip Code 80538, in February 2008.  Of particular interest is the report of magnetic resonance imaging scan done by a Dr. McFarland at the Orthopedic Center of the Rockies.  Any records obtained from either both facilities should be associated with the claims file.  

3.  Thereafter, the VA physician who conducted the June 2010 examination of the appellant, should be contacted and asked to consider any additional reports received from the aforementioned facilities and then opine as to whether his comments with regard to the appellant's employment status remain the same.  If that physician is not available, another VA physician should look at the entire claims file and provide an opinion as to whether the appellant's service-connected disabilities preclude most or all forms of gainful employment consistent with his education and occupational experience.  Whatever physician looks at the claims file should provide an opinion as to whether it is at least as likely as not that the appellant is liable to obtain or maintain some form of gainful employment due solely to the severity of his service-connected disabilities.  

4.  Thereafter, the RO should readjudicate the claim for TDIU.  If the claim is denied, the appellant and his representative should be provided with a supplemental statement of the case, and be given an opportunity to respond, before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



